Post Office Box SD 40
Stadium Post Office
Accra,Ghana.

Telephone:+233 (302) 683961/
Fax:+233 (302) 66826

E-mail: info@petroleum.gov.g
Website: www.petroleum.gov.g

press / 5 Jott

MINISTRY OF PETROLEUM py FE

REPUBLIC OF GHANA

OCTOBER 10,

Ref No.:

THE GOSCO REPRESENTATIVE
2"° FLOOR ONE AIRPORT SQUARE
PLOT 21, AIRPORT CITY

ACCRA

RE: OFFSHORE SOUTH-WEST TANO — REQUEST FOR AN EXTENSION TO THE
INITIAL EXPLORATION PERIOD

| acknowledge receipt of your letter dated June 20, 2016 requesting for 24 months extension
of the Initial Exploration Period. | note the material impact the ITLOS Provisional Measures
Order on Ghana-Cote d'Ivoire boundaries dispute has had on the Initial Work Programme
under the Offshore South-West Tano Petroleum Agreement.

After carefully considering your request and in light of the constraints you indicated, | hereby
grant an extension of twenty four (24) months to the initial Exploration Period under the
Offshore South-West Tano Petroleum Agreement from October 10, 2016 to October 9, 2018.

It is my expectation that this extension will enable GOSCO representatives Successfully
executes the remaining work obligations for the Initial Exploration Period under this
Agreement.

HON: ‘RIV I-BUAH (MP)

DEPUTY MINISTER FOR PETROLEUM

CHIEF DIRECTOR

THE CHIEF EXECUTIVE, GHANA NATIONAL PETROLEUM CORPORATION, TEMA

THE CHIEF EXECUTIVE, PETROLEUM COMMISSION, ACCRA”

THE CHIEF OPERATING OFFICER, GNPC EXPLORATION & PRODUCTION COMPANY
LIMITED

BLUE STAR EXPLORATION GHANA LIMITED

HERITAGE EXPLORATION & PRODUCTION GHANA LIMITED
